Pfeifer, J.,
dissenting.
{¶ 26} According to the majority opinion, a credit union can act only through its board of directors. See R.C. 1733.15(A).
{¶ 27} According to R.C. 1733.361(B)(2), the appointed conservator of a credit union “[s]hall have and exercise * * * all the rights, powers, and authority of the officers, directors, and members of the credit union.”
{¶ 28} According to R.C. 1733.361(A)(2), a credit union can commence an action to remove a conservator within 30 days of the conservator’s appointment.
{¶ 29} Only the credit union can challenge the appointment of a conservator, only the board of directors can act on behalf of the credit union, and upon appointment, the conservator has all of the powers of the board of directors. Who is left to challenge the appointment of a conservator? The obvious answer is that only the conservator can challenge the appointment of the conservator, something the majority opinion rightly states would never happen.
{¶ 30} How then to harmonize these statutory provisions? The majority opinion states that “credit union” as used in R.C. 1733.361(A)(2) must mean “the board as it is configured during the 30-day statutory time” — what a strange notion! Surely the General Assembly would not have granted conservators all of the powers of a board of directors if it intended the board of directors to continue to function in any capacity. And if the legislators had so intended, surely they would have made their intent clear.
*472{¶ 31} The majority opinion implicitly suggests that Natalie Hughes, if she was the only director at the time the conservator was appointed, should have appointed other directors and that that newly constituted board should have challenged the appointment of the conservator. Again, how strange it is that without saying so, the General Assembly would authorize a single-person board of directors, whose powers have otherwise been subsumed into a conservatorship, to appoint new members to the board of directors.
{¶ 32} It is more likely, and a less strained reading of the statutes, that the General Assembly intended “credit union,” as used in R.C. 1733.361(A)(2), to refer generically to the credit union and not solely to a board of directors rendered impotent by the appointment of a conservator. It is clear that someone must be able to challenge the appointment of the conservator — otherwise the General Assembly would not have authorized such a challenge.
{¶ 33} The trial court was in a better position than this court to determine whether any particular person or entity should be able to challenge the appointment of the conservator. The trial court determined that Natalie Hughes, the only director at the time the conservator was appointed, was an appropriate person to challenge the appointment of the conservator. I see nothing in the record or briefs that convinces me that the trial court abused its discretion.
{¶ 34} The majority opinion concludes that R.C. 2305.19 does not apply to save this action as one previously dismissed other than on the merits. But see DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St.2d 189, 192, 23 O.O.3d 210, 431 N.E.2d 644 (“it is a fundamental tenet of judicial review in Ohio that courts should decide cases on the merits. * * * Judicial discretion must be carefully — and cautiously — exercised before this court will uphold an outright dismissal of a case on purely procedural grounds”). There are several unusual things about the majority opinion’s conclusion that the saving statute does not apply: (1) the majority opinion cites three cases in which the saving statute was applied to allow a suit to continue, (2) the majority opinion cites zero cases in which the saving statute did not allow a suit to continue, (3) the case that is “factually similar” to the case before us, and therefore of special significance as the sole support for denying the application of R.C. 2305.19 in this instance, concluded that the saving statute did apply, and (4) the facts of this case meet all the requirements of R.C. 2305.19. Lacking any support and in the face of clear evidence to the contrary, the majority opinion somehow concludes that the saving statute doesn’t apply.
{¶ 35} I would hold that the trial court did not abuse its discretion when it concluded that Natalie Hughes, the sole director at the time of the refiling of the action, was an appropriate person to refile the R.C. 1733.361(A)(2) challenge. I would hold that the saving statute applies. I dissent.
O’Connor, J., concurs in the foregoing opinion.
Jones Day and Fordham E. Huffman; and Sidley Austin, L.L.P., Scott Mendeloff, and Gabriel Aizenberg, for appellant.
Marc Dann, Attorney General, William P. Marshall, Solicitor General, Stephen P. Carney and Elise Porter, Deputy Solicitors, Peggy W. Corn, Assistant Solicitor, and Randall W. Knutti, Assistant Attorney General; and Porter, Wright, Morris & Arthur, L.L.P., Kathleen M. Trafford, John C. Hartranft, Polly J. Harris, David S. Bloomfield Jr., and Julie L. Atchison, for appellee Kenneth A. Roberts.
Benesch, Friedlander, Copian & Aronoff, L.L.P., Orla E. Collier III, and John F. Stock, for appellee American Mutual Share Insurance Corporation.